



Exhibit 10.4


THE ALTRIA GROUP, INC.
2015 PERFORMANCE INCENTIVE PLAN


PERFORMANCE STOCK UNIT AGREEMENT
FOR ALTRIA GROUP, INC. COMMON STOCK
(February 26, 2019)




ALTRIA GROUP, INC. (the “Company”), a Virginia corporation, hereby grants to the
employee identified in the 2019 Stock Award section of the Award Statement (the
“Employee”) under the Altria Group, Inc. 2015 Performance Incentive Plan (the
“Plan”) a Performance Stock Unit Award (the “Award”) dated February 26, 2019
(the “Award Date”), with respect to the target number of shares of the Common
Stock of the Company (the “Common Stock”) set forth in the 2019 Stock Award
section of the Award Statement (the “PSUs”), all in accordance with and subject
to the following terms and conditions of this Performance Stock Unit Agreement
(the “Agreement”):


1.Condition to Award. As applicable and in the sole discretion of the Company or
its delegate, this Award may be contingent on, and in consideration of, the
execution of a Confidentiality and Non-Competition Agreement by the Employee. In
the event the Employee is required to execute a Confidentiality and
Non-Competition Agreement, the Company or its delegate will so notify the
Employee as soon as practicable after the Award Date. If the Employee does not
execute the Confidentiality and Non-Competition Agreement within a reasonable
time frame established by the Company or its delegate, but no later than 90 days
after the Confidentiality and Non-Competition Agreement is provided to the
Employee, this Agreement will be null and void with respect to the Employee and
the Employee will forfeit any and all rights to the Award.


2.Normal Vesting.


(a)    Subject to Section 1 above and Section 3 below, a number of PSUs shall
become vested on the vesting date set forth in the 2019 Stock Award section of
the Award Statement (the “Vesting Date”), provided that the Employee remains an
employee of the Company (or a subsidiary or affiliate) during the entire period
commencing on the Award Date and ending on the Vesting Date.


(b)    The number of PSUs that become vested on the Vesting Date shall be equal
to the target number of PSUs multiplied by a percentage (the “Performance
Percentage”) that is determined based on the Company’s performance during the
applicable performance period. The performance measures and Performance
Percentage shall be established and determined by the Compensation Committee of
the Company’s Board of Directors (the “Compensation Committee”). Notwithstanding
the foregoing, if the date on which the Compensation Committee makes a final
determination of the Performance Percentage is after the Vesting Date, then the
date of the final determination shall be treated as the Vesting Date for
purposes of determining the number of PSUs that become vested and for purposes
of Sections 4 and 8. The Compensation Committee shall make a final determination
of the Performance Percentage no later than July 1 of the year in which the
Vesting Date occurs.


3.Accelerated Vesting and Forfeiture. In the event of the termination of the
Employee’s employment with the Company (and with all subsidiaries and affiliates
of the Company) prior to the Vesting Date due to death, Disability or Normal
Retirement, the target number of PSUs shall become fully vested on the date of
such termination of employment.






--------------------------------------------------------------------------------





If the Employee’s employment with the Company (and with all subsidiaries and
affiliates of the Company) is terminated for any reason other than death,
Disability or Normal Retirement prior to the Vesting Date, the Employee shall
forfeit all rights to the PSUs immediately after termination of employment. For
this purpose, a termination of employment shall include the sale of a subsidiary
that employs the Employee. Notwithstanding the foregoing, upon a termination of
employment described in this paragraph, the Compensation Committee may, in its
sole discretion, vest some or all of the PSUs and specify the manner in which
the Performance Percentage is determined.


In addition, in the event of a “Change in Control” within the meaning of the
Plan, the PSUs shall become vested and payable in the circumstances and in the
manner specified in section 6(a) of the Plan and Section 9 below.


4.Voting and Dividend Rights. The Employee does not have the right to vote the
PSUs or receive dividends prior to the date, if any, that the shares of Common
Stock underlying the PSUs are paid to the Employee pursuant to the terms hereof.
However, unless otherwise determined by the Compensation Committee, the Employee
shall accrue a cash amount in lieu of dividends that would have been paid had
the Employee held the number of shares of Common Stock that become issuable
pursuant to Sections 2(b), 3, and 8 from the Award Date through the date of
payment under Section 8. Such accrued cash amount shall be calculated without
interest and paid (less applicable withholding taxes) in accordance with this
Agreement.


5.Transfer Restrictions. This Award and the PSUs are non-transferable and may
not be assigned, hypothecated or otherwise pledged and shall not be subject to
execution, attachment or similar process. Upon any attempt to effect any such
disposition, or upon the levy of any such process, the Award shall immediately
become null and void and the PSUs shall be forfeited. These restrictions shall
not apply, however, to any payments received pursuant to Section 8 below. If the
Employee is a resident of Canada, the Employee acknowledges that the shares of
Common Stock that the Employee receives pursuant to Section 8 are subject to a
restriction on the first trade under Canadian securities laws.  As a result, the
Employee acknowledges that any first trade of such shares of Common Stock must
be made (a) through an exchange, or a market, outside of Canada, (b) to a person
or company outside of Canada or (c) otherwise in compliance with applicable
Canadian securities laws.


6.Withholding Taxes. The Company is authorized to satisfy any withholding taxes
arising in connection with this Award by (a) deducting the number of PSUs having
an aggregate value equal to the amount of withholding taxes due, or (b) the
remittance of the required amounts from any proceeds realized upon the
open-market sale of the Common Stock received in payment of vested PSUs by the
Employee. The Company is authorized to satisfy any withholding taxes arising
from the payment of cash in lieu of dividends pursuant to Section 4 by
withholding the required amounts from such cash payment. The Company is also
authorized to satisfy any withholding taxes referred to in this paragraph by
requiring a cash payment from the Employee or by withholding from other payments
due to the Employee. If the Employee is covered by a Company tax equalization
policy, the Employee also agrees to pay to the Company any additional
hypothetical tax obligation calculated and paid under the terms and conditions
of such tax equalization policy.


7.Death of Employee. If any of the PSUs shall vest upon the death of the
Employee, any Common Stock received in payment of the vested PSUs shall be
registered in the name of the estate of the Employee and any cash amount accrued
with respect to dividends shall be paid to the estate of the Employee except
that, to the extent permitted by the Compensation Committee, if the Company
shall have received in writing a beneficiary designation, the Common Stock shall
be registered in the name of the designated beneficiary and the cash amount
shall be paid to the designated beneficiary.




2

--------------------------------------------------------------------------------





8.Payment of PSUs. The PSUs granted pursuant to this Award represent an unfunded
and unsecured promise of the Company, subject to the vesting, performance
conditions and other terms of this Agreement, to issue to the Employee the
number of shares of the Common Stock underlying the vested PSUs and to pay to
the Employee in a single lump sum any cash amount accrued with respect to
dividends. Except as otherwise expressly provided in the 2019 Stock Award
section of the Award Statement, this Agreement and the Plan, such issuance and
lump sum payment shall be made to the Employee (or, in the event of his or her
death to the Employee’s estate or beneficiary as provided above) as soon as
practicable following the vesting of the PSUs pursuant to Section 2 or 3 and in
any event by the later of December 31 of the year of such vesting or two and a
half months after such vesting. Notwithstanding the foregoing, the PSUs shall be
settled in the form of cash rather than shares of Common Stock if such form of
settlement is specified in the Award Statement.


9.Special Payment Provisions. This Agreement shall be construed in a manner
consistent with section 409A of the Internal Revenue Code and the regulations
thereunder (“Code section 409A”). If the Employee will become eligible for
Retirement (a) for PSUs with a Vesting Date between January 1 and March 15,
before the calendar year preceding the Vesting Date and (b) for PSUs with a
Vesting Date after March 15, before the calendar year in which such Vesting Date
occurs, then notwithstanding anything in this Agreement to the contrary, the
following provisions shall apply:


(i)    If the Employee is a “specified employee” within the meaning of Code
section 409A, any payment of PSUs under Section 8 that is on account of his or
her separation from service shall be delayed until the earlier of six months
following such separation from service or the Employee’s death.


(ii)    In the event of a “Change in Control” under section 6(b) of the Plan
that is not also a “change in control event” with the meaning of Treas. Reg.
§1.409A-3(i)(5)(i), any PSUs that would otherwise become vested and paid
pursuant to section 6(a) of the Plan upon such Change in Control shall become
vested, but shall not be paid upon such Change in Control, and shall instead be
paid at the time the PSUs would otherwise be paid pursuant to this Agreement.


(iii)    This clause (iii) applies in the event of a sale of a subsidiary that
is treated as a termination of the Employee’s employment under Section 3, but
that does not result in a “separation from service” within the meaning of Code
section 409A. In such event, any PSUs that become vested pursuant to Section 3
upon such sale shall not be paid upon the accelerated vesting date, but shall
instead be paid upon the earlier of (A) the normal vesting date under Section 2
or (B) the Employee’s termination of employment from the sold subsidiary and its
affiliates, including by reason of death or Disability.


10.Board Authorization in the Event of Restatement. Notwithstanding anything in
this Agreement to the contrary, if the Board of Directors of the Company or an
appropriate Committee of the Board determines that, as a result of a restatement
of the Company’s financial statements, the Employee has received greater
compensation in connection with the Award than would been received absent the
incorrect financial statements, the Board or Committee, in its discretion, may
take such action with respect to this Award as it deems necessary or appropriate
to address the events that gave rise to the restatement and to prevent its
recurrence. Such action may include, to the extent permitted by applicable law,
causing the full or partial cancellation of this Award and, with respect to PSUs
that have vested, requiring the Employee to repay to the Company the full or
partial Fair Market Value of the Award determined at the time of vesting, and
the Employee agrees by accepting this Award that the Board or Committee may make
such a cancellation, impose such a repayment obligation, or take other necessary
or appropriate actions in such circumstances.




3

--------------------------------------------------------------------------------





11.Other Terms and Definitions. The terms and provisions of the Plan (a copy of
which will be furnished to the Employee upon written request to the Office of
the Corporate Secretary, Altria Group, Inc., 6601 West Broad Street, Richmond,
Virginia 23230) are incorporated herein by reference. To the extent any
provision of this Award is inconsistent or in conflict with any term or
provision of the Plan, the Plan shall govern. Capitalized terms not otherwise
defined herein have the meaning set forth in the Plan.


For purposes of this Agreement, (a) the term “Disability” means a disability
that entitles the Employee to benefits under the applicable long-term disability
insurance program of the Company or any subsidiary or affiliate of the Company,
(b) the term “Normal Retirement” means retirement from active employment with
the Company and any subsidiary or affiliate of the Company following both
attainment of age 65 and completion of five years of service with the Company,
its subsidiaries, and its affiliates, (c) the term “Retirement” means retirement
from active employment with the Company and any subsidiary or affiliate of the
Company following both attainment of age 50 and completion of five years of
service with the Company, its subsidiaries, and its affiliates, and (d) the
terms “termination of employment,” “separation from service,” and similar
references mean a separation from service within the meaning of Code section
409A with the Company and all of its subsidiaries and affiliates, which includes
circumstances in which the Employee is reasonably anticipated not to perform
further services with the Company and its affiliates or subsidiaries. Clause (c)
of the preceding sentence shall also apply to any Performance Stock Unit
Agreement for an award granted in a prior year that is still outstanding, and
each such Agreement shall be deemed amended by this Agreement. Generally, for
purposes of this Agreement, (x) a “subsidiary” includes only any company in
which the Company, directly or indirectly, has a beneficial ownership interest
of greater than 50 percent and (y) an “affiliate” includes only any company that
(i) has a beneficial ownership interest, directly or indirectly, in the Company
of greater than 50 percent or (ii) is under common control with the Company
through a parent company that, directly or indirectly, has a beneficial
ownership interest of greater than 50 percent in both the Company and the
affiliate.




IN WITNESS WHEREOF, this Performance Stock Unit Agreement has been duly executed
as of February 26, 2019.




ALTRIA GROUP, INC.
 






/s/ W. HILDEBRANDT SURGNER, JR.
By:
W. Hildebrandt Surgner, Jr.
Corporate Secretary











4